IN THE COURT OF APPEALS OF IOWA

                                    No. 18-2124
                              Filed January 21, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JARON NARELLE PURHAM,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Des Moines County, Mary Ann

Brown, Judge.



      Jaron Purham appeals his judgment and sentence for first-degree murder.

AFFIRMED.




      Peter Stiefel, Victor, for appellant.

      Thomas J. Miller, Attorney General, and Tyler J. Buller, Assistant Attorney

General, for appellee.




      Considered by Vaitheswaran, P.J., and Tabor and Schumacher, JJ.
                                            2


VAITHESWARAN, Presiding Judge.

       Jaron Purham appeals his judgment and sentence for first-degree murder.

He contends (1) the evidence was insufficient to support the jury’s finding of guilt;

(2) a recent statutory provision addressing general verdicts does not apply to his

case; (3) his trial attorney was ineffective in failing to object to a jury instruction on

specific intent in the aiding-and-abetting context; and (4) the district court abused

its discretion in admitting a video depicting sex and linking him to the location of

the crime.

I.     Sufficiency of the Evidence

       The jury was instructed the State would have to prove the following

elements of first-degree murder:

               1. On or about March 2, 2016, the defendant individually or
       someone he aided and abetted shot [K.J.]
               2. [K.J.] died as a result of being shot.
               3. The defendant individually or someone he aided and
       abetted acted with malice aforethought.
               4. The defendant individually or someone he aided and
       abetted acted willfully, deliberately, premeditatedly, and with specific
       intent to kill [K.J.] and/or he individually or someone he was aiding
       and abetting was participating in the offense of kidnapping.

The jury returned a general verdict finding Purham guilty.

       On appeal, Purham challenges the sufficiency of the evidence supporting

the finding of guilt as either a principal or aider and abettor, “under a premeditated

murder theory” and “under a felony murder theory with kidnapping as the

underlying felony.”     “In reviewing challenges to the sufficiency of evidence

supporting a guilty verdict, courts consider all of the record evidence viewed ‘in the

light most favorable to the State, including all reasonable inferences that may be

fairly drawn from the evidence.’” State v. Sanford, 814 N.W.2d 611, 615 (Iowa
                                            3


2012) (citation omitted). We will uphold a verdict if it is supported by substantial

evidence. Id.

       A reasonable juror could have found the following facts. Sixteen-year-old

K.J. was hanging out with a friend in Burlington, Iowa. They walked to Hy-Vee so

K.J. could use the Wi-Fi connection. After twenty to twenty-five minutes, K.J.

walked his friend halfway home to accommodate the friend’s 9:00 p.m. curfew. He

returned to Hy-Vee, where he had left his backpack and computer. Hy-Vee’s video

surveillance captured him alone at 8:55 p.m.

       Meanwhile, Purham and Jorge Sanders-Galvez left the house where they

were “hanging out” and went “around the corner” to Hy-Vee to get some food.

Video surveillance captured a red Impala pulling into the parking lot at 9:38 p.m.

Purham exited the driver’s seat and entered Hy-Vee at 9:41 p.m. He was recorded

at the cash register with food and drink. Sanders-Galvez also entered and made

a purchase. At 10:03 p.m., Purham and Sanders-Galvez left the store.

       At that point, K.J. was standing next to a trash bin outside the store. He

began walking in a northeasterly direction. The Impala followed in the same

direction. On K.J.’s arrival at another friend’s house, K.J. told his friend “he was

scared, that Lumi was following him.” Sanders-Galvez went by the nickname

“Lumni” or “Lumi.” The friend looked out the window and saw a car “that was

illegally parked” “[o]n the wrong side of the street,” with “the end of the car in the

front of the house,” and the brake lights on. The car was “[r]ed.” K.J., who

sometimes dressed as a female, borrowed some bras from his friend, stayed for

“five minutes to ten minutes,” then left.
                                          4


       Later that evening, a woman awoke to gunshots and saw “headlights

coming up [the] alley” “across the street.” She called the police department.

       Burlington police officers found K.J.’s “body lying in some tall grass next to

a garage.” They smelled bleach and noticed a bottle of bleach between K.J.’s legs.

A black trash bag was tied over K.J.’s head, his arms were over his head, his shirt

was up, and he was not wearing shoes. The trash bag matched those in a box of

Dollar General bags seen in the garage of the house Purham and Sanders-Galvez

frequented. The distinctive bags had “white suffocation warning[s]” and “pink

handles or drawstrings.” Blue fibers were found on K.J.’s clothing. The fibers

matched fibers taken from a bedsheet in the room of the house in which K.J.’s

backpack, school ID, computer, and shoes were found, together with the bras he

obtained from his friend. K.J. sustained two bullet wounds to his chest.

       Police extracted data from Purham’s phone linking him to the house at

which K.J.’s belongings were discovered. According to the lead detective with the

department of criminal investigation, Purham had “no active cell phone usage on

his end” from 10:04 p.m. to 11:36 p.m. In the detective’s words, Purham “did not

use his phone at all during that time.”

       Purham stipulated that he was arrested in Missouri driving a red Impala. He

also stipulated “[a] search of that vehicle recovered, among other things, a loaded

.357 Magnum revolver on the driver’s side floorboard and a matching box of .357

Magnum bullets in the front console.” Purham’s belongings were found in the

Impala, including mail addressed to him at the Burlington house in which K.J.’s

belongings were discovered.
                                         5


      The division of criminal investigation interviewed Purham. He stated that

“upon exiting the Hy-Vee and getting into the red Impala they noticed a girl with

curls in her hair . . . standing at a corner near the Hy-Vee.” They “approached the

female . . . and then the female entered the vehicle in one of the rear seats.”

Purham also admitted staying at the house in which K.J.’s belongings were found

“a couple days leading up to” K.J.’s death. And he admitted the gun found in the

red Impala was his.

      Substantial evidence supports the jury’s finding of guilt on the willful,

deliberate, and premeditated alternative of first-degree murder.         Substantial

evidence also supports a finding that he acted either as a principal or as an aider

and abettor.

      We turn to the felony-murder-by-kidnapping alternative. Purham argues

“[t]he State produced insufficient evidence to conclude that K.J.’s confinement or

removal had significance apart from his murder.” We addressed the identical

argument in Sanders-Galvez’s appeal of his first-degree murder conviction. See

State v. Sanders-Galvez, No. 17-2059, 2019 WL 2145707, at *2 (Iowa Ct. App.

May 15, 2019). After summarizing events preceding the discovery of K.J.’s body,

we stated:

      [T]he jury reasonably could have found that Sanders-Galvez
      confined and removed K.J., as required for commission of
      kidnapping.      Specifically, the jury could have found “secret
      confinement” based on the presence of K.J.’s belongings in the
      upstairs bedroom of the house Sanders-Galvez frequented; the bag
      over K.J.’s head and the signs of his struggle to extricate himself; the
      bleach injuries to his body; and his placement in a stand of tall grass.
      See State v. Albright, 925 N.W.2d 144, 156 (Iowa 2019). The jury
      could have found removal based on K.J.’s apparent presence on the
      bed in the upstairs bedroom and his later discovery in an alley,
      partially hidden by tall grass.
                                             6



Sanders-Galvez, 2019 WL 2145707, at *2–3 (footnotes omitted). The evidence

presented in Purham’s trial was virtually identical. Substantial evidence supports

the felony-murder-by-kidnapping theory of first-degree murder as applied to

Purham, either as principal or as an aider and abettor.

II.       Iowa Code section 814.28

          Iowa Code section 814.28 (2019), which became effective on July 1, 2019,

states:

          When the prosecution relies on multiple or alternative theories to
          prove the commission of a public offense, a jury may return a general
          verdict. If the jury returns a general verdict, an appellate court shall
          not set aside or reverse such a verdict on the basis of a defective or
          insufficient theory if one or more of the theories presented and
          described in the complaint, information, indictment, or jury instruction
          is sufficient to sustain the verdict on at least one count.

Purham argues the provision “does not apply to [his] case.”              In light of our

conclusion that sufficient evidence supports both alternatives of first-degree

murder and Purham’s participation either as principal or as an aider and abettor,

we need not reach the issue.

III.      Ineffective Assistance of Counsel – Jury Instruction

          Purham claims his trial attorney was ineffective in failing to “object to [a]

[j]ury [i]nstruction[’s] incomplete language on specific intent and aiding and

abetting.” We do not decide ineffective-assistance claims on direct appeal if the

record is insufficient to permit review. See State v. Harris, 919 N.W.2d 753, 754

(Iowa 2018). Instead, we allow the defendant to raise the claim in a separate
                                         7

postconviction-relief action. Id.1 We find the record adequate to address the issue.

See State v. Rodriguez, Nos. 0-691, 99-161, 2001 WL 23001, at *1 (Iowa Ct. App.

Jan. 10, 2001); cf. State v. Feye, No. 07-0797, 2008 WL 2514740, at *4 (Iowa Ct.

App. Jun. 25, 2008) (preserving issue for postconviction relief). To prevail, Purham

must show (1) counsel breached an essential duty and (2) prejudice

resulted. Strickland v. Washington, 466 U.S. 668, 687 (1984).

       The aiding-and-abetting instruction stated:

               All persons involved in the commission of a crime, whether
       they directly commit the crime or knowingly “aid and abet” its
       commission, shall be treated in the same way.
               “Aid and abet” means to knowingly approve and agree to the
       commission of a crime, either by active participation in it or by
       knowingly advising or encouraging the act in some way before or
       when it is committed. Conduct following the crime may be
       considered only as it may tend to prove the defendant’s earlier
       participation. Mere nearness to, or presence at, the scene of the
       crime, without more evidence, is not “aiding and abetting.” Likewise,
       mere knowledge of the crime is not enough to prove “aiding and
       abetting.”
               The guilt of a person who knowingly aids and abets the
       commission of a crime must be determined only on the facts which
       show the part he has in it, and does not depend upon the degree of
       another person’s guilt.
               If you find the State has proved the defendant directly
       committed the crime, or knowingly “aided and abetted” another
       person in the commission of the crime, then the defendant is guilty
       of the crime charged.




1 That procedure is now required. See Macke, 933 N.W.2d at 231 (“Section 814.7
as amended in Senate File 589 eliminates the ability to pursue ineffective-
assistance claims on direct appeal.”); cf. State v. El-Amin, No. 19-0925, 2020 WL
7409994, at *3 (Iowa Ct. App. Dec. 18, 2020) (“Because the district court entered
El-Amin’s judgment of conviction and sentence before July 1, 2019, this case is
not governed by the amendments that year to Iowa Code sections 814.6 and 814.7
restricting appeals from guilty pleas and ineffective-assistance-of-counsel
claims.”).
                                            8


The instruction did not include the following language recommended for specific-

intent crimes in a comment to uniform jury instruction 200.8:

       The crime charged requires a specific intent. Therefore, before you
       can find the defendant “aided and abetted” the commission of the
       crime, the State must prove the defendant either has such specific
       intent or “aided and abetted” with the knowledge the others who
       directly committed the crime had such specific intent. If the
       defendant did not have the specific intent, or knowledge the others
       had such specific intent, he is not guilty.

This court has confronted the omitted specific-intent language in a host of appeals,

most recently in State v. Hill, No. 18-1583, 2020 WL 564810, at *4–5 (Iowa Ct.

App. Feb. 5, 2020).2 There, we preliminarily found sufficient evidence to support

findings of guilt on a charge of second-degree theft “either directly or by the aiding-

abetting theory.” 2020 WL 564810, at *3. We next considered the omission of

specific intent language from the aiding-and-abetting instruction. We concluded,

“Even if the jury received [the] instruction . . . with the requisite language on specific

intent it is unlikely a reasonable jury could come to the conclusion [the defendant]

did not possess specific intent.” Id. at *5. We concluded “no prejudice . . . resulted

and [the defendant’s] ineffective-assistance claim fail[ed].” Id.


2 See also Daniels v. State, No. 18-0672, 2019 WL 6894225, at *4–5 (Iowa Ct.
App. Dec. 18, 2019); State v. Robinson, No. 17-1416, 2019 WL 319839, at *3 (Iowa
Ct. App. Jan. 23, 2019); State v. Vinsick, No. 17-1344, 2018 WL 3472043, at *6
(Iowa Ct. App. July 18, 2018); State v. Braden, No. 13-2014, 2015 WL 359454, at
*3 (Iowa Ct. App. Jan. 28, 2015); State v. Hubert, No. 13-0515, 2014 WL 1494905,
at *1–2 (Iowa Ct. App. Apr. 16, 2014); State v. Bergstrom, No. 13-0144, 2014 WL
956068, at *2 n.1 (Iowa Ct. App. Mar. 12, 2014); State v. Burton, No. 12-2223,
2013 WL 5760635, at *4–5 (Iowa Ct. App. Oct. 23, 2013); State v. Sims, No. 11-
1887, 2013 WL 530583, at *4 (Iowa Ct. App. Feb. 13, 2013); Shepherd v. State,
No. 09-0598, 2010 WL 2757081, at *5 (Iowa Ct. App. July 14, 2010); Feye, 2008
WL 2514740, at *3–4; Houston v. State, No. 05-1591, 2007 WL 254543, at *3–5
(Iowa Ct. App. Jan. 31, 2007); State v. Perez-Castillo, No. 05-0362, 2006 WL
2419143 at *3 (Iowa Ct. App. Aug. 23, 2006); Rodriguez, 2001 WL 23001, at *1.
                                          9


       On our de novo review, we are similarly persuaded that there is no

reasonable probability of a different outcome had Purham’s trial attorney objected

to the omission of the specific-intent paragraph from the aiding-and-abetting

instruction and had it been included. That is because the evidence of Purham’s

guilt as a principal or as an aider-and-abettor and under either charged alternative

was overwhelming.     See State v. Lorenzo Baltazar, 935 N.W.2d 862, 872 (Iowa

2019). We conclude Purham’s ineffective-assistance-of-counsel claim fails on the

Strickland prejudice prong.

IV.    Admission of Video

       Prior to trial, Purham filed a motion in limine to exclude a twenty-five second

video recorded by Sanders-Galvez showing Purham engaged in sex with an

unidentified woman at the house in which K.J.’s backpack was found. Following

on-the-record arguments, the district court denied the motion. The court reasoned

that the video was “relevant in proving the connection of Mr. Purham to” the house

in which “the belongings of the victim are located.” The court also stated “the fact

that Mr. Purham and Mr. Sanders-Galvez may have taken a single female to that

location in the past and had sex with them is also relevant to plan, preparation,

maybe absence of mistake even.” The court confirmed its ruling was final.

       Purham contends the district court abused its discretion in admitting the

evidence. He argues the evidence was irrelevant and unfairly prejudicial. See

Iowa Rs. Evid. 5.401 (stating “[e]vidence is relevant if: a. [i]t has any tendency to

make a fact more or less probable than it would be without the evidence; and b.

[t]he fact is of consequence in determining the action”), 5.403 (“The court may

exclude relevant evidence if its probative value is substantially outweighed by a
                                          10


danger of . . . unfair prejudice . . . .”). The court of appeals addressed the identical

assertion in Sanders-Galvez. See 2019 WL 2145707, at *4–5. There, the State

contended the video supported its theory of a sexual encounter “gone wrong.” We

stated:

        To extrapolate a purpose to abduct K.J., confine him in an upstairs
        room, have sex with him, envelope his head in a bag to the point of
        near suffocation, move him to an alley, pour bleach on him, and
        shoot him because the sexual encounter “went wrong” is to read too
        much into the twenty-five second video.

Id. at *5. We “conclude[d] the phone video was irrelevant on the question of

Sanders-Galvez’s motive to kill.” Id.

        Here, the prosecutor argued the video was relevant to explain the pair’s

motive in “pick[ing] up a gay or cross-dressing high school boy that they didn’t

even know and bring[ing] him back to [the house].” As in Sanders-Galvez, we are

unpersuaded by the State’s rationale. To repeat, “[t]he video was simply a childish

attempt to capture a sex act.” Id. It bore scant if any relevance to Purham’s motive

for the killing.

        We are also unpersuaded by the State’s trial assertion that the video

“show[ed] the connection to the crime scene.” As we stated in Sanders-Galvez,

        The video also was not required to establish Sanders-Galvez’s
        connection to the co-defendant or the location of the crime. The
        State established both through Hy-Vee surveillance video and the
        testimony of law enforcement officers and friends. Indeed, one of
        the friends’ description of the home’s interior, including a spiral
        staircase leading up to the bedroom, lays to rest the assertion that
        the video was needed to confirm those details.

Id. That same evidence was produced in Purham’s case. As in Sanders-Galvez,

we conclude the video was irrelevant. Additionally, we conclude the error in

admitting the irrelevant evidence was harmless. See id. In light of our conclusion,
                                         11


we need not address Purham’s contention that the sex act captured in the video

rendered its admission unfairly prejudicial.

       We affirm Purham’s judgment and sentence.

       AFFIRMED.